Citation Nr: 0948883	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for residuals of throat 
surgery.

3.  Entitlement to service connection for a throat and/or 
respiratory disability, claimed as due to residuals of 
asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1944 to 
July 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a RO hearing in February 2006.

It is noted that in his substantive appeal the Veteran 
indicated that he had several diseases that he believed were 
caused by his military service including chronic arthritis, 
Parkinson's disease, chronic renal disease (hypertension), 
Palsy, and exposure to asbestos.  The asbestos exposure is 
being addressed by this decision, but the other disabilities 
have not yet been addressed and they are therefore referred 
to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of residuals of throat surgery and respiratory 
disability due to asbestos exposure are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any further action is 
required on his part.


FINDING OF FACT

Bilateral knee disability was not manifested during service 
and is not otherwise related to the Veteran's active service.





CONCLUSION OF LAW

Bilateral knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
At a hearing before the RO in February 2006, the Veteran 
stated that his earliest recollection of any knee problem was 
in the summer of 1945 when he was allegedly injured while 
attending to a plane crash site.  The Veteran recalled that 
while at the crash site, the hose for a CO2 canister which he 
had opened began flailing around uncontrollably.  The hose 
purportedly struck him in his legs, knocking him down; and 
the Veteran asserted that he was unable to walk on his left 
leg for approximately seven days after that incident.  
However, because there was no doctor on the base, the Veteran 
stated that the only treatment he received was a corpsman 
wrapping his knee in a bandage.  The Veteran indicated that 
he continued to hop around on his leg for another week after 
the bandage was removed; and then when his left knee got 
better the Veteran indicated that his right knee went out and 
he was hopping all over the place.  The Veteran was asked 
what happened to his right knee and he replied confusingly 
"the same thing."  He then added that his knee cap actually 
went around to the back of his knee on the left leg and was 
knocked back into place by a corpsman.

Service treatment records do not show any knee complaints or 
treatment; and, even if the Veteran did injure his knee as 
described, he was still able to serve for more than a year 
after he reportedly injured his knee(s).  Furthermore, the 
Veteran's lower extremities were found to be normal on his 
separation physical.

The Veteran asserts that he has had problems with his knees 
ever since the incident in service; and indicated that he 
sought out medical treatment for his knee approximately a 
year after separating from service; although he was 
reportedly told that nothing could be done for his knee other 
than to put a cast on it, which the Veteran stated was done.  

No records are available from this reported treatment, but, 
regardless, the Veteran did not report any additional knee 
treatment in the ensuing half century since then.  He 
testified that he currently wears a knee brace, but the first 
post-service evidence of any knee treatment was dated in 
September 2003, more than 50 years after the Veteran was 
discharged from service when he complained of chronic knee 
pain at a VA medical appointment.  Even then, it was noted 
that the Veteran was in no severe distress, and no further 
mention of the Veteran's knees was made in the treatment 
record.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Veteran has asserted that he has bilateral knee arthritis 
which he believes is related to the knee injury he described 
in service, but he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to diagnose a knee disability or to identify the 
etiology of such a disability.  

Outside of the Veteran's assertions, no other evidence even 
describes a current knee disability, much less relates it to 
the Veteran's time in service.  For example, in June 2007, 
the Veteran's VA doctor completed an application for aid and 
attendance for the Veteran, indicating that the Veteran's 
medical diagnoses were Parkinson's disease, high blood 
pressure, hyperlipidemia, coronary artery disease, and 
peripheral vascular disease.  There was no indication of any 
knee disability.

Furthermore, no medical opinion has been advanced even 
suggesting that the Veteran has a knee disability that is 
related to his military service more than a half century ago.

As such the criteria for service connection have not been met 
with regard to the Veteran's allegation of a bilateral knee 
disability, and his claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in November 2004, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

VA and private treatment records have been obtained.  While 
the Veteran has not been provided with a VA examination with 
regard to his knees, there is no medical evidence suggesting 
that he has a current knee disability that even may be 
related to his time in service.  As such, the duty to provide 
an examination is not triggered.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Additionally, the Veteran was 
offered the opportunity to testify at a hearing before the 
Board, but he withdrew his hearing request.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a bilateral knee disability is denied.


REMAND

The Veteran has advanced essentially two claims related to 
his throat.  First, he has asserted that he has residuals 
from throat surgery in service; and; second, he contends that 
he has a residual disability as a result of asbestos exposure 
during service.  

The Veteran underwent throat surgery in June 1944 to excise a 
throglossal cyst.  The operation was successful, and six days 
after the operation, the Veteran's sutures were removed and 
his wounds were found to be healing appropriately.  At 
separation in 1946 the Veteran's neck was found to be normal.

At a hearing before the RO in February 2006, the Veteran 
stated that he had had difficulty swallowing following the 
operation, and additionally he presented evidence of a scar 
on his neck.

However, the Veteran has not been afforded a VA examination 
to address his concerns that he has a residual disability as 
a result of his throat surgery, to include the surgical scar.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran has also claimed that he was 
exposed to asbestos while in service, and he believes that 
this exposure warrants service connection.  However, it is 
important to note at this juncture that the mere exposure to 
asbestos is insufficient to obtain service connection.  
Rather, the evidence must show that the exposure caused a 
Veteran to develop a chronic disease.

The Veteran testified that he served as part of a crash crew 
while in the Navy, and he recalled having to wear an old 
asbestos fire suit that was cracking all over.

In a November 2004 letter, a private doctor, Dr. Settle, 
noted that the Veteran had presented for treatment 
complaining of significant dyspnea on exertion and had asked 
whether any residuals had come from asbestos exposure during 
the military.  Dr. Settle performed a pulmonary function test 
on the Veteran and took x-rays of his chest which showed 
signs of mild COPD.  Dr. Settle indicated that the Veteran's 
airway obstruction could be due to asbestos exposure, but 
found that there was no evidence of asbestosis on the chest 
x-ray. 

Where medical evidence suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, an examination is warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, there is 
some indication that the Veteran might have an asbestos 
related disease, but an examination has not been provided.  
This should be done.
 
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Upon obtaining any appropriate 
release, request the Veteran's treatment 
records from Dr. Settle.

2.  Obtain VA treatment records from March 
2008 to the present.

3.  Schedule the Veteran for a VA 
examination of his neck and throat.  The 
examiner should be provided with the 
Veteran's claims file and should fully 
review it.  The examiner should determine 
whether the Veteran has any residual 
disabilities as a result of the surgery to 
excise a throglossal cyst during service.  
The examiner should also examine the scar 
on the Veteran's neck as a result of his 
throat surgery, and should provide:

*	measurements of the length and 
width of the scar at its longest 
and widest part;
*	an indication as to whether there 
is any visible or palpable tissue 
loss associated with the Veteran's 
neck scar;
*	an indication as to whether the 
surface contour of the neck scar 
is elevated or depressed on 
palpation;
*	an indication as to whether the 
neck scar is adherent to 
underlying tissue; and
*	an indication as to whether the 
neck scar is either unstable or 
painful

4.  The Veteran should also be provided 
with an examination to address his 
contention that he has a disease related 
to asbestos exposure.  The examiner should 
determine whether the Veteran has a 
respiratory disorder, to include COPD; 
and, if so, should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater) that such a 
condition is the result of asbestos 
exposure during service between 1944 and 
1946.  A complete rationale should be 
provided for any opinion expressed, and 
the examiner should specifically address 
the comment by Dr. Settle that the 
Veteran's airway obstruction could be due 
to asbestos exposure.

5. After the development of the claim has 
been completed, the RO should again review 
the record; and then should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and an appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


